Exhibit 10.1

 

UNITED STATES DEPARTMENT OF THE TREASURY

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

 

December 19, 2012

 

Ladies and Gentlemen:

 

Reference is made to that certain letter agreement incorporating the Securities
Purchase Agreement — Standard Terms (the “Securities Purchase Agreement”), dated
as of April 24, 2009, between the United States Department of the Treasury (the
“Investor”) and the company set forth on Schedule A hereto (the “Company”). 
Further reference is made to that certain underwriting agreement (the
“Underwriting Agreement”), dated as of August 23, 2012, pursuant to which the
Investor sold its Preferred Share investment in the Company (the “Preferred
Share Resale”).  Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Securities Purchase Agreement.

 

The Investor completed the Preferred Share Resale of all of the Preferred Shares
issued to the Investor pursuant to the Underwriting Agreement on the date set
forth on Schedule A hereto.  Following such time, the Company, in accordance
with the Securities Purchase Agreement, delivered a Warrant Repurchase Notice
dated as of the date set forth on Schedule A hereto to the Investor.  In
connection with the consummation, on the date hereof, of the repurchase of the
Warrant by the Company from the Investor, as contemplated by the Warrant
Repurchase Notice and Section 4.9 of the Securities Purchase Agreement:

 

(a)           The Company hereby acknowledges receipt from the Investor of the
Warrant; and

 

(b)           The Investor hereby acknowledges receipt from the Company of a
wire transfer to the account of the Investor set forth on Schedule A hereto in
immediately available funds of the aggregate purchase price set forth on
Schedule A hereto, representing payment in full for the Warrant, determined in
accordance with Section 4.9 of the Securities Purchase Agreement.

 

This letter agreement will be governed by and construed in accordance with the
federal law of the United States if and to the extent such law is applicable,
and otherwise in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State.

 

This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed sufficient as if actual signature pages had been delivered.

 

--------------------------------------------------------------------------------


 

In witness whereof, the parties have duly executed this letter agreement as of
the date first written above.

 

 

UNITED STATES DEPARTMENT OF THE TREASURY

 

 

 

 

 

By:

/s/ Timothy G. Massad

 

Name:

Timothy G. Massad

 

Title:

Assistant Secretary for Financial Stability

 

 

 

 

 

MACKINAC FINANCIAL CORPORATION

 

 

 

 

 

By:

/s/ Ernie R. Krueger

 

Name:

Ernie R. Krueger

 

Title:

EVP/CFO

 

--------------------------------------------------------------------------------